Case 8:20-cr-00225-TPB-CPT Document1 Filed 07/08/20 Page 1 of 12 PagelD 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

 

United States of America )
v. )
Terrance Lee Hester Jr. Case Mo,
e
> 8: 20MJL660AAS
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of — May 31,2020, _inthe county of Hillsborough sin the
Middle — Districtof — | Florida — , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 844(i) Damaging or destroying by fire a building used in interstate commerce

This criminal complaint is based on these facts:

See attached affidavit.

@ Continued on the attached sheet.

a William Grimmer, bed

Complainant's signature

Special Agent, ATF

 

Printed name and title

Sworn to before me and signed in my presence. Via

Date: Jus, B tore _ Pine __ Ase Agpl Naren —

 

Judge 's signature

City and state: | ; Tampa, Florida _ Amanda Arnold Sansone

 

Printed name and title
Case 8:20-cr-00225-TPB-CPT Document 1 Filed 07/08/20 Page 2 of 12 PagelD 2

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

1. I, Special Agent William Grimmer, of the Bureau of Alcohol,
Tobacco, Firearms and Explosives (“ATF”), swear as follows:

2. Iam a “federal law enforcement officer” within the meaning of
Federal Rule of Criminal Procedure 41(a)(2)(C), that is, a government agent
engaged in enforcing the criminal laws and duly authorized by the Attorney
General to request a search warrant.

3. I have been a Special Agent with ATF for over three years. I
have approximately eleven years of federal law enforcement training and
experience consisting of, but not limited to, the earning of a Bachelor of
Science Degree in the field of Engineering from Ohio University; the
successful completion of the Uniformed Police Training Program and
subsequent employment as a Uniformed Division Officer with the United
States Secret Service; the successful completion of the Criminal Investigator
Training Program and subsequent employment as a Special Agent with the
United States Department of Energy; prior to becoming a Special Agent with
the ATF. I successfully completed the ATF Special Agent Basic Training
(SABT). While employed in these positions, I received additional training in
subject matters specific to each position’s requirements in furtherance of law

enforcement duties. In connection with my official duties, I investigate a
Case 8:20-cr-00225-TPB-CPT Document1 Filed 07/08/20 Page 3 of 12 PagelD 3

variety of criminal violations related to arson, explosives, and the illegal
possession/use of firearms.

4. I submit this affidavit in support ofa criminal complaint against
Terrance Lee HESTER Jr. As set forth herein, I have probable cause to
believe that HESTER Jr. has committed a violation of 18 U.S.C. § 844(i)
(damaging or destroying by fire a building used in interstate commerce).

5. The facts in this affidavit come from information obtained during
the course of a criminal investigation. The statements contained in this
affidavit are based on my own investigation of this matter, my training and
experience, and information learned and relayed to me by other law
enforcement officers. Because this affidavit is submitted for the limited
purpose of establishing probable cause for a criminal complaint, it does not
include all information I have learned during this investigation.

PROBABLE CAUSE

6. On or about May 31, 2020, at approximately 12:53 a.m., Tampa
Fire Rescue (TFR) received reports of a structure fire at the Champs sports
store (“the Champs store”), located at 2381 East Fowler Avenue, Tampa,
within the Middle District of Florida. The Champs store is in a building that
is a multi-unit shopping plaza. Upon arrival, TFR units found unit number

2381 of the shopping center—the Champs store—fully engulfed in fire.
Case 8:20-cr-00225-TPB-CPT Document 1 Filed 07/08/20 Page 4 of 12 PagelD 4

7. Earlier on or about May 30, 2020, a peaceful organized protest
devolved into widespread civil unrest in the area around the location of the
Champs store. The fire occurred during a period of looting and destruction to
property in the area of the Champs store and nearby businesses.

8. Due to civil unrest in the vicinity, the Tampa Police Department
(TPD) Fire Investigation Unit (FIU) was contacted by Tampa fire
communications division after the scene was determined to be safe to begin its
investigation.

9. During the course of the fire investigation, FIU interviewed TFR
and TPD personnel on scene and discussed the facts and circumstances of the
fire. TPD personnel stated that dozens of people illegally entered multiple
stores in the shopping center, including the Champs store. The stores were
intentionally damaged and burglarized. The Champs store and adjacent trees
had been set on fire. TFR personnel reported that the fire at the Champs store
spread rapidly and engulfed the roof.

10. Investigators reviewed various video recordings of events leading
to the fire that engulfed the Champs store. These recordings were obtained
from surveillance cameras and online social media platforms. In addition to
showing the looting and destruction of property, a video showed an individual

throwing a flaming object—white cloth material—into the Champs store
Case 8:20-cr-00225-TPB-CPT Document1 Filed 07/08/20 Page 5 of 12 PagelD 5

through a broken window on the side of the building. TPD Fire Investigator
David Kopelman has completed an origin and cause investigation and

provided a fire investigation report. According to Kopelman’s findings, the
fire originated at the unit labeled 2381 E. Fowler Avenue—the Champs
store—which is the end unit on the northeast side of the building. The building
as a whole is addressed as 2301 E. Fowler Avenue, Tampa, Florida.

11. Fire Investigator Kopelman determined the most heavily
damaged unit of the shopping plaza was the Champs store. While watching
live television news coverage of the fire, Kopelman observed the fire appeared
to originate at the Champs store. This observation was confirmed after
reviewing TPD helicopter video footage. The adjacent units also suffered
damage from exposure to the fire originating at the Champs store.

12. In addition to the structure, Fire Investigator Kopelman observed
burned palm trees on the east side of the building. The trees were ignited by
rioters in the area, but after investigating the scene and reviewing video
footage, Kopelman concluded the tree fires ignited separately and did not
spread from the trees to the building without human intervention.

13. Investigator Kopelman concluded that the fire originated on the
interior of the building, and was intentionally ignited most likely in multiple

areas of the interior. Videos showed individuals who caused or contributed to
Case 8:20-cr-00225-TPB-CPT Document1 Filed 07/08/20 Page 6 of 12 PagelD 6

the cause of the fire, including individuals carrying flaming pawn fronds in the
direction of the store and an individual tossing a flaming piece of cloth into the
store through a broken window. Kopelman determined from all the factors
observed at the scene and from the latent investigation that the fire was
incendiary and an act of arson.

14. Fire Investigator Kopelman also concluded that the intentional
act of throwing a flaming piece of cloth into a broken window of the Champs
store caused or contributed to the cause of the fire.

15. ATF Certified Fire Investigator (CFI) Carl Anuszczyk reviewed
the findings of the FIU report and concurs with the findings documented by
Fire Investigator Kopelman.

16. The fire originating at the Champs store caused major damage to
the building. The current estimated value of loss is approximately
$1,250,000.00.

17. Bill Armstrong, the district manager for Footlocker, which
oversees Champs sports stores, confirmed that the Champs store sells a variety
of products obtained and manufactured outside of the state of Florida.
Therefore, the building containing the Champs store was used in interstate or

foreign commerce or in an activity affecting interstate or foreign commerce.
Case 8:20-cr-00225-TPB-CPT Document1 Filed 07/08/20 Page 7 of 12 PagelD 7

18. Based on my training and experience, the circumstances leading
to the fire, the looting and destruction of property at the Champs store, and
the findings of fire investigators, there is probable cause to believe the
individuals who caused and contributed to the cause of the fire, including the
individual who tossed a flaming piece of cloth into the Champs store through
a broken window, acted maliciously.

19. From the video footage, investigators determined the individual
who threw a flaming piece of cloth into the Champs store through a broken
window is a black male with longer dreadlock-style hair, slim build, wearing
blue jeans and no shirt. Subsequent investigation has identified that individual
as HESTER Jr.

20. TPD also identified HESTER Jr. from surveillance video at
another location. That video showed HESTER Jr. was present while looting
occurred in or around Charlie’s Market, located at 2815 E Sligh Ave., Tampa,
Florida. Charlie’s Market is located approximately four miles from the
Champs sports store. HESTER Jr. is seen on video at Charlie’s Market
approximately one hour after the suspect tossed a flaming object into the
Champs store.

21. One of the associated individuals observed with HESTER Jr. on

video at Charlie’s Market was a black male wearing a sleeveless jersey with
Case 8:20-cr-00225-TPB-CPT Document1 Filed 07/08/20 Page 8 of 12 PagelD 8 |

“Bloomingdale” on the front and a name and number on the back. This
individual had a tattoo on his shoulder. Subsequent investigation and records
revealed this individual (Relative 1) is a close relative of HESTER Jr.

22. The investigation revealed that the “Bloomingdale” on the front
of the jersey worn by Relative | is an insignia for Bloomingdale High School.
Investigators learned that another relative (Relative 2) of HESTER Jr. and
Relative 1 played volleyball at Bloomingdale High School. The name on the
back of the jersey worn by Relative 1 matched the name of Relative 2, and the
number is the same number worn by Relative 2 as a volleyball player.

23. TPD identified a vehicle associated with HESTER Jr. and other
associated individuals that was observed in the vicinity of both the Champs
sports store and Charlie’s Market. Records show the vehicle, a 2006 grey
Chevrolet Impala, is registered to Relative 1.

24. Investigators made contact with Relative 1 and confirmed the
similarity of his physical attributes with the individual seen on video with
HESTER Jr. at Charlie’s Market. In addition, investigators observed Relative
1 has an identifiable tattoo on his shoulder that matches the tattoo on the
shoulder of the man wearing the “Bloomingdale” jersey on the Charlie’s

Market video.
Case 8:20-cr-00225-TPB-CPT Document1 Filed 07/08/20 Page 9 of 12 PagelD 9

25. During the first week of July 2020, TPD and ATF made contact
with various friends and family members associated with HESTER Jr. and
Relative 1. Upon presenting these individuals with still photographs obtained
from the various video recordings, these individuals identified HESTER Jr.
and Relative 1.

26. Furthermore, I have compared still video images of the suspect
who tossed a flaming piece of cloth into the Champs store (Attachment A)
with recent booking photographs of HESTER Jr. (Attachment B) and
determined HESTER Jr.’s age, race, hair and facial features match the
suspect.

27. Base on my training, experience, this investigation and
consultation with TPD, there is probable cause to believe that Terrance
HESTER Jr. is the individual observed throwing a flaming cloth into the
Champs store prior to the business being fully engulfed in flames on or about
May 31, 2020. By maliciously damaging or destroying a building being used in
interstate commerce by means of fire, or attempting to do so, HESTER Jr.

violated 18 U.S.C. § 844(i).
Case 8:20-cr-00225-TPB-CPT Document 1 Filed 07/08/20 Page 10 of 12 PagelD 10

Accordingly, I respectfully request the issuance of a criminal complaint
authorizing Terrance Lee HESTER Jr.’s arrest.

Respectfully submitted,

Lulbbosth borer

Wiliam Grimmer, Special Agent
Bureau of Alcohol, Tobacco, Firearms
and Explosives

Subscribed,and sworn to before me VIA Vv) dastmivune Pwsuait-+o
on this_&*~ day of July, 2020. CAR Orin? 4.1 aad Id)

fe Veen
A DA ARNOLD SANSONE
United States Magistrate Judge

 
Case 8:20-cr-00225-TPB-CPT Document 1 Filed 07/08/20 Page 11 of 12 PagelD 11

ATTACHMENT A

Video images of individual identified as Terrance Lee Hester Jr.

Th sat? _

P:

"

 

 
Case 8:20-cr-00225-TPB-CPT Document1 Filed 07/08/20 Page 12 of 12 PagelD 12

ATTACHMENT B
Pinellas Booking photographs of Terrance Lee Hester Jr.

(Booking date: 5/4/2020)

 

 

Name: TERRANCE HESTER Name: TERRANCE HESTER

 
